Order reversed on the law and the facts, without costs, and motion granted, without costs, to the extent of allowing the examination before trial as to items 3,4, 5, 6, 7 and 8, the examination concerning items 3 and 7 being limited to the question of shipping instructions alleged by defendant in its affirmative defenses to be a condition precedent to the contract. The use of the books and records is to be limited to the items upon which the examination is permitted. The examination to the extent granted herein is to proceed at a time and place to be stated in the order. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur. Settle order on notice.